Citation Nr: 0524677	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  97-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1995, for a 50 percent rating for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1955 to 
December 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO increased the rating 
assigned for the veteran's psychiatric disorder (manic 
depressive reaction) from the noncompensable level to 50 
percent, retroactively effective as of August 18, 1995.  He 
appealed for an earlier effective date for this higher 
rating.

A hearing was held at the RO before a local hearing officer 
in May 1997.  A transcript of the proceeding is of record.

The Board remanded this case to the RO in December 2004 via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development and consideration.  The case since has 
been returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  The veteran was floridly psychotic from May 16, 1991 to 
June 12, 1991, and his psychiatric disorder caused totally 
incapacitating symptoms.

2.  From June 13, 1991 to August 17, 1995, the veteran 
experienced a remission of florid psychotic symptoms, and his 
psychiatric disorder caused no more than considerable social 
and industrial inadaptability.




CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent rating for the 
psychiatric disorder from May 16, 1991 to June 12, 1991.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria also are met for a 50 percent rating for the 
psychiatric disorder since June 13, 1991.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A statement was received on May 28, 1991 from Dr. Symes. The 
physician said the veteran suffered from a severe form of 
depression and was unable to work.  The psychiatric condition 
was manifested by very poor concentration, labile affect and 
confused thinking.  The Board's December 2004 remand 
discussed the procedural history of this case and explained 
that this statement from Dr. Symes was sufficient to reopen 
the claim for an increased rating for the veteran's 
psychiatric disorder, from which derives his earlier 
effective date claim, a "downstream" issue.  See VAOGCPREC 
8-2003 (Dec. 22, 2003).

The report of the veteran's treatment at Community Hospital 
relates that he had been admitted to Pocono Hospital in March 
1991 with what was thought to be bipolar disorder.  He was 
there for eight days.  He thereafter decompensated and was 
readmitted to Pocono Hospital, but because of lack of 
progress, was involuntarily transferred - on a court order - 
to Community Hospital on May 16, 1991.  He was involuntarily 
admitted to that facility in a very catatonic state with very 
severe impulsive moments of aggressiveness and visual 
hallucinations.  He had a somewhat stormy initial course and 
needed to be in seclusion and restraints, as well as room 
restrictions for a period of time.  He was assaultive to 
staff members.  During the course of hospitalization, there 
was some response to treatment.  He was thought to be doing 
relatively well and was improved at discharge from the 
hospital on June 12, 1991.  The diagnosis was bipolar manic 
disorder with psychotic features. 

VA and private medical records reflect the veteran's 
treatment for a psychiatric disorder since August 18, 1995.  
When he was seen at a VA clinic in September 1995, he related 
that he had lost his job as an accountant in August 1995 
because he was too slow.  He indicated he had a psychotic 
breakdown in 1991, but was stabilized thereafter on 
antipsychotic medication.  

In March 1996, the veteran provided a statement of employment 
history.  He indicted that he had worked as a bookkeeper or 
financial controller during several intervals from March 1992 
to August 1995.  He remarked that he had left various jobs 
either because they did not "work out" or because he had 
taken a better paying position.  

Dr. Symes, in a May 1996 statement, indicated he first saw 
the veteran in 1991, when the veteran was suffering from 
depression, anhedonia, poor judgment, and irritability.  He 
was diagnosed as having bipolar depression.  He was placed on 
lithium and saw some moderate improvement.  

A hearing was held at the RO before a VA hearing officer in 
May 1997.  Testimony from the veteran and his spouse was 
cumulatively to the effect that the veteran had been 
hospitalized for manic depression for a period of time during 
1991and that he was incoherent during hospitalization.  It 
was stated that the veteran went back to work as an 
accountant fairly soon after he was released from the 
hospital in June 1991.  

On examination by a VA psychologist in August 1997, the 
veteran related that he had last worked in 1995.  He stated 
that he had been employed in accounting and bookkeeping and 
pointed out that his employment ended because he lost his 
ability to concentrate.

A December 1998 statement from a VA treating physician 
indicates the veteran had been diagnosed as with chronic 
bipolar disorder with psychotic features and had been 
receiving lithium since about 1991.  

On VA psychiatric examination in July 1999, the veteran gave 
a history of hospitalization in 1991 for a mental condition 
and noted that he had collected unemployment benefits.  
Thereafter, from 1992 to 1995, he reportedly had a 
bookkeeping job from which he was eventually let go.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Huston v. Principi, 17 Vet. App. 195 (2003), it was held 
that, to comply with the VCAA, VA must apprise the veteran 
that evidence of an earlier filed claim is needed to 
substantiate his claim for an earlier effective date.



In this case at hand, VA notified the claimant, cumulatively, 
by letters dated in April 2004 and December 2004 that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  Further, 
the rating decision appealed and the statement of the case 
(SOC) and supplemental statements of the case (SSOCs), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, for 
obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  
Several additional records from private medical facilities 
also have been obtained.  The claimant was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOCs what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letters of April 2004 and December 
2004, which obviously were sent after the RO's initial 
September 1996 decision that increased the evaluation 
assigned for the veteran's psychiatric disorder to 50 
percent, effective August 18, 1995.  But that initial 
decision, from which the effective date claim later arose, 
occurred prior to even the VCAA becoming law (which did not 
happen until several years later, in November 2000).  It 
therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
this claim because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in July 2005 (wherein the RO readjudicated 
the claim in light of the additional evidence received since 
the initial decision, SOC, and any prior SSOCs).  The VCAA 
notice also was provided prior to recertifying the claimant's 
appeal to the Board.  And the claimant had ample opportunity 
before recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the July 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.)

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the April and December 2004 
VCAA notice letters that were provided to the claimant do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  These letters requested that he provide or 
identify any evidence supporting his claim for an earlier 
effective date for an increased rating for his psychiatric 
disorder.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  
The absence of such a request is unlikely to prejudice him, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).

Legal Criteria

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  

Ordinarily, the effective date for an award of increased 
disability compensation is the date it was factually 
ascertainable that an increase in disability had occurred, if 
a claim for increase is received within one year of that 
date.  38 U.S.C.A. § 5110(b)(2).  If a claim is not received 
within one year, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  If entitlement was not 
shown until after the date of claim, then the effective date 
is the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  



Under the former general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.132, Diagnostic Code 9206, 
effective prior to November 7, 1996, and which govern this 
effective date claim, bipolar disorder was rated as follows:

A 100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

A 70 percent evaluation was warranted with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  

A 50 percent rating required considerable impairment of 
social and industrial adaptability.  

Analysis

Service connection was granted for a psychiatric disorder 
initially classified as schizophrenic reaction, paranoid 
type, and later classified as bipolar disorder.  The veteran 
has no other service-connected conditions.  He had a 
noncompensable (i.e., 0 percent) schedular rating for his 
psychiatric disorder from January 1, 1959, effectively to 
August 18, 1995, when he received a higher 50 percent rating.

In a statement received in June 1982, the veteran 
specifically requested to reopen his disability claim.  In a 
letter dated September 14, 1982, the RO asked him to submit 
evidence showing that his service-connected disability had 
increased in severity.  He did not provide evidence requested 
in connection with the claim for increase within the one-year 
from the date of mailing of that letter, so the claim for 
increase was deemed abandoned.  See 38 C.F.R. § 3.158 (2004).



As mentioned, the date of receipt of the claim for an 
increased rating for the psychiatric disorder was May 28, 
1991, so the earliest possible effective date for assignment 
of a rating greater than 50 percent is May 28, 1990 (i.e., 
one year prior) - and only if it is factually ascertainable 
that an increase in disability had occurred during this 
immediately preceding year.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The claims file does not contain any medical evidence 
whatsoever about the status of the veteran's psychiatric 
disorder from May 28, 1990 through an indeterminate time in 
March 1991.  The record indicates that, at some time starting 
in March 1991, he was admitted, discharged, and then 
readmitted for psychiatric evaluation and treatment at Pocono 
Hospital; ultimately, he was transferred to Community 
Hospital, on May 16, 1991, for further care.

In fulfillment of VA's duty to assist the veteran in the 
development of his claim, the Board's December 2004 remand 
directed the RO to contact him and ask him to provide 
additional information in order to obtain any records of his 
treatment at Pocono Hospital, for the period from March 1, 
1991 to May 15, 1991.  He did not respond to the RO's request 
for this information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Unfortunately, without any clinical records describing the 
nature and extent of the veteran's psychiatric disorder from 
March 1991 through May 15, 1991, there is no basis for 
assigning a rating greater than 0 percent for his psychiatric 
disorder prior to May 16, 1991.

It was on that date, May 16, 1991, the veteran was admitted 
to Community Medical Center for florid psychotic symptoms.  
He continued to experience extensive psychotic symptoms 
during that hospitalization, although he responded somewhat 
to medications and had improved by the time of his discharge 
from the hospital on June 12, 1991.

In view of these objective clinical findings and resolving 
all reasonable doubt in the veteran's favor, the Board 
determines that his psychiatric disorder was 
totally incapacitating from May 16, 1991 to June 12, 1991, 
and therefore warranted a 100 percent rating for that time 
frame.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  See, too, 38 C.F.R. § 4.29 (concerning temporary 
total ratings, of 100 percent, when the veteran is 
hospitalized for more than 21 days for treatment of a 
service-connected disability).

The claims file does not, however, contain any objective 
clinical findings concerning the status of the veteran's 
psychiatric disorder from June 13, 1991, the day after his 
release from Community Hospital, and continuing through 
August 17, 1995, the day before he visited a VA clinic.  The 
report of his visit to the VA clinic on August 18, 1995 is 
the first objective indication of a recurrence of his 
psychiatric symptoms after his hospitalization that ended on 
June 12, 1991.

The veteran has submitted statements about the status of his 
psychiatric disorder from June 13, 1991 to August 17, 1995, 
including some about his employment history.  There also are 
statements from his VA and private physicians referring very 
generally to his receiving medication during that time frame, 
but no specific mention of just how severe his psychiatric 
disorder was.

The veteran's description of his employment history shows 
that, during much of the time period in question - June 13, 
1991 to August 17, 1995, he was able to hold a job; indeed, 
he was capable of working in bookkeeping and accountancy, a 
line of work requiring concentration and attention to detail.  
Significantly, he reported several job changes during the 
time frame in question, yet he did not identify mental 
illness as a factor leading to his job changes.  Rather, it 
was only his termination of employment, during August 1995, 
which he attributed to diminished concentration, presumably 
linked to his psychiatric disorder.  Statements from 
physicians were cumulatively to the effect that the veteran 
had improved at discharge from psychiatric hospitalization in 
1991, but did have to remain on antipsychotic medication 
thereafter.  



The Board emphasizes that the available evidence contains no 
objective clinical findings about the status of the veteran's 
psychiatric disorder during the period from June 13, 1991 to 
August 17, 1995.  But the Board believes that the available 
record is sufficient to support a determination that his 
psychiatric disorder nonetheless caused considerable social 
and industrial inadaptability, but no more, during the time 
frame in question.  Accordingly, with resolution of all 
reasonable doubt in his favor, a 50 percent rating should be 
assigned retroactive to June 13, 1991 (so much earlier than 
his current effective date of August 18, 1995, for this 
rating).  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

A 100 percent rating is granted for the veteran's psychiatric 
disorder from May 16, 1991 to June 12, 1991, and a 50 percent 
rating is granted for this condition effective June 13, 1991, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


